      Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 1 of 18 PageID #: 37



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE




    SENTIENT SENSORS, LLC,

                     Plaintiff,

                v.                                   Civil Action No. 1:19-cv-01868-MN

    CYPRESS SEMICONDUCTOR
    CORPORATION,
                                                     JURY TRIAL DEMANDED
                     Defendant.



                                  FIRST AMENDED COMPLAINT FOR PATENT
                                             INFRINGEMENT

        This is an action for patent infringement in which Plaintiff Sentient Sensors, LLC

    (“Sentient” or “Plaintiff”) by and for its First Amended 1 Complaint against Defendant Cypress

    Semiconductor Corporation (“Cypress” or “Defendant”) hereby makes the following allegations:

                                             THE PARTIES

           1.     Sentient Sensors, LLC is a New Mexico Limited Liability Corporation, with its

    principal place of business at 6022 Constitution Ave. NE, Albuquerque, New Mexico.

           2.     SS was founded by inventor and entrepreneur Kenneth Blemel. Mr. Blemel has

    been operating in Albuquerque, New Mexico for over 30 years. Mr. Blemel, an engineer by

    training and vocation, has developed numerous technologies in the areas of programmable logic

    devices, instrumentation and embedded systems over his long career. Mr. Blemel has



1
 A redline version of the First Amended Complaint indicating the changes from the original
complaint is attached as Exhibit “X.”

                                                 1
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 2 of 18 PageID #: 38



successfully guided multiple research and development programs in several electronic hardware

sub-disciplines, including the program culminating in the issuance of the patent described herein.

         3.      Cypress Semiconductor Corporation is a Delaware corporation with its principal

place of business at 198 Champion Court, San Jose, California 95134. Cypress may be served through its

registered agent Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

         4.      Cypress is registered to do business in the State of Delaware and has been since

at least September 26, 1986.

                                  JURISDICTION AND VENUE

         5.      This is an action for patent infringement arising under 35 U.S.C. §100, et seq.,

§§ 271-81, and §§ 284-85, among others. This Court has subject matter over this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

    6.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b). Upon

information and belief, Cypress maintains a regular and established place of business within this

district and has committed acts of infringement within this judicial district by selling the accused

instrumentalities here. According to public records, Cypress is a corporation organized under the

laws of the State of Delaware, and therefore resides in this judicial district

    7.        More specifically, personal jurisdiction is proper because, Cypress resides in this

judicial district and transacts business from this district, including infringing activities, and also

targets customers within this district for its infringing products, such that the Court’s exercise of

personal jurisdiction would not offend traditional notions of fair play and substantial justice.

                                         BACKGROUND

         6.      This lawsuit asserts causes of action for infringement of United States Patent

No. 6,938,177 (the ’177 Patent). A true and correct copy of the ’177 patent is attached hereto as

                                                  2
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 3 of 18 PageID #: 39



Exhibit A.

        7.      The technology described and claimed in the ’177 Patent was invented by

Kenneth G. Blemel.

        8.      The ’177 Patent was properly assigned to Sentient Sensors, LLC; and Sentient

Sensors, LLC has all rights, title and interest in and to the ’177 Patent and to any and all other

future inventions that disclose and claim improvements over the subject matter disclosed,

including the right to sue for and recover or otherwise collect damages in respect of past acts of

infringement thereof.

        9.      The inventions described and claimed in the ’177 Patent have been used to

provide instrumentation for monitoring and control of systems and components of instruments,

aircraft, ships, homes and machinery. A few examples include:

    •   Monitoring signals on UH-60 helicopters
    •   Instrumentation for prognostic health monitoring of aircraft propulsion systems
    •   Instrumentation interface to paired flight data recorders
    •   Instrumentation monitoring health signatures of aircraft propulsion systems
    •   Instrumentation for monitoring and control of diesel generator sets
    •   Instrumentation for monitoring health of ballistic missiles
    •   Instrumentation of hybrid micro-grids
    •   Edge node flight data collection and analysis for B-52 and other military aircraft

        10.     The teachings of the ’177 Patent enable the rapid prototyping and deployment of

complex hardware and software platforms, providing enhanced flexibility for various real-world

applications. As just one example, the ’177 Patent describes and claims an instrument controller

containing a microprocessor for controlling inputs and outputs, a separate field programmable

gate array (“FPGA”) which can be used as a freely re-configurable parallel processor, and a real-

time quartz controlled clock for time-stamping of data before it is stored in non-volatile memory,

all of which contribute to the creation of a development platform that allows for a wide range of

                                                3
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 4 of 18 PageID #: 40



hardware controller solutions.

        11.     At the time of the filing of the patent application that resulted in the ’177 Patent, the

technology provided for a novel and innovative in-field control and monitoring system with time-stamped

selectable collection and digitizing of multiple analog and digital data streams at variable bit depths. The

technology enabled, inter alia, real-time concurrent processing of data to measure and control stresses on

components and generating alerts for anomalous conditions. The use of FPGA-based instrumentation is

now widespread in diverse applications including machinery control, field programmable automation of

process lines, telecommunications, and diagnostic and prognostic health monitoring of equipment.

        12.     The research and development program that led to the innovations described and

claimed in the ’177 Patent was funded in part by the U.S. Air Force and conducted at Kirtland

Air Force base in Albuquerque, New Mexico. These advancements were initially directed toward

use in the Strategic Defense Initiative program initiated in the 1980s, colloquially known at the

time as “Star Wars.” As a result of a collaborative research and development agreement

(“CRADA”) with the U.S. government, the Air Force secured a license to practice the inventions

of the ’177 Patent. Hardware purveyors such as Cypress have adapted the inventions of the ’177

Patent for their own commercial exploitation, for example, as automotive control devices, and

are used for controllers of wide array of electronic devices ranging from electric tooth brushes to

touch screen and set top box controllers.

                                             COUNT I
                               Direct Infringement of the ’177 Patent

        13. Sentient incorporates by reference the allegations set forth in the preceding

paragraphs.

        14.     On August 30, 2005, the ’177 Patent, entitled “Multi-Chip Module Smart

Controller,” was duly and legally issued by the United States Patent and Trademark Office to


                                                    4
   Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 5 of 18 PageID #: 41



Kenneth Blemel as the sole named inventor.

        15.       Sentient is the assignee and the owner of the ’177 Patent, holding all rights, title

and interest in and to the ‘177 Patent, and Sentient has the right to sue and recover damages for

infringement thereof.

        16. The ’177 Patent and its underlying patent application have been cited by 23 United

States patents and patent applications as relevant prior art. Specifically, patents issued to the

following companies have cited the ’177 Patent and its underlying patent application as relevant

prior art:

  •          Intel Corp.
  •          Advanced Micro Devices (AMD)
  •          STM Microelectronics S.r.L.
  •          Trend Micro Corp.
  •          Benq Inc.
  •          Emerson Electric GmbH
  •          SPM Instrumentation AB
  •          RMT, Inc.
  •          NXP B.V.
  •          Verily Life Sciences, LLC

        17.       Cypress is not licensed under the ’177 Patent, yet Cypress actively practices the

’177 Patent for its own profit and financial benefit.

        18.       Upon information and belief, Cypress has directly infringed, and is now directly

infringing, at least Claim 1 of the ’177 Patent by making, using, importing, providing, supplying,

distributing, selling, and offering to sell infringing products and systems, and is thus liable to

Sentient for Cypress’s infringement pursuant to 35 U.S.C. § 271. Cypress’s infringing products

and systems include at least the Programmable System on a Chip (“PSoC®”) lines of system-on-

                                                  5
    Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 6 of 18 PageID #: 42



 a- chip (SoC) products including the PSoC 3, PSoC 4, PSoC 5, and PSoC 6 product lines.

 Cypress is therefore liable for direct infringement of the ’177 Patent pursuant to 35 U.S.C. §

 271(a). Collectively referred to herein as the “’177 PSoC Products.”

        19. Upon information and belief, Cypress has willfully infringed, and continues to

 willfully infringe, at least Claim 1 of the ’177 Patent by making, using, importing, providing,

 supplying, distributing, selling, and offering to sell infringing products and systems, and is thus

 liable to Sentient for Cypress’s infringement pursuant to 35 U.S.C. § 271. Cypress’s willfully

 infringing products and systems include at least the Programmable System on a Chip (“PSoC®”)

 lines of system-on-a- chip (SoC) products including the PSoC 3, PSoC 4, PSoC 5, and PSoC 6

 product lines. Cypress has done so and continues to do so despite an objectively high likelihood

 that such actions constitute infringement and despite being on notice that such actions constitute

 infringement at least as of the date of service of Sentient’s original Complaint, Exhibit “B.”

        20.     On information and belief, one or more Cypress subsidiaries and/or affiliates use

 the Cypress ’177 Products in regular business operations.

        21.     For example, Cypress’s ‘177 PSoC products meets all limitations of at least Claim

 1 of the ’177 Patent.

        22.     One or more of the Cypress ’177 Products include technology for an instrument

 controller such as a Developer Kit.

                            CY8CKIT-001 PSoC® Development Kit
                                           Last Updated:
                                           Nov 01, 2018
The CY8CKIT-001 PSoC® Development Kit (DVK) provides a common development platform
where you can prototype and evaluate different solutions using any one of the PSoC 1, PSoC 3,
                             PSoC 4, or PSoC 5 architectures.

  The PSoC DVK gives you a practical understanding of PSoC technology. In addition, the kit
 includes several example projects with step-by-step instructions to enable you to easily get

                                                 6
     Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 7 of 18 PageID #: 43



     started developing PSoC solutions. This kit includes PSoC 1, PSoC 3, PSoC 4 and PSoC
                               5LP Family Processor Modules.




                                            Kit Contents:

                                       • PSoC Development Board
                              •     PSoC 1 CY8C28 Family Processor Module
                              •     PSoC 3 CY8C38 Family Processor Module
                      • PSoC 4 CY8C42 Family Processor Module (Sold Separately)
                              • PSoC 5 CY8C58LP Family Processor Module
                                   • MiniProg3 Program/Debug Device
                                     • Program/Debug Ribbon Cable
                                              • USB Cable
                                        • 12V AC Power Adapter
                                           • Quick Start Guide
       •   Kit CDs, which includes: PSoC Creator™, PSoC Designer™, PSoC Programmer, Projects, and
                                               Documentation

https://www.cypress.com/documentation/development-kitsboards/cy8ckit-001-psoc-development-kit

           23.    Cypress documentation describes one or more of the Cypress ’177 Products as

   including SRAM.




                                                  7
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 8 of 18 PageID #: 44




      24.     Cypress documentation describes one or more of the Cypress ’177 Products as

including an ARM Cortex processing core which interfaces with both volatile and non-volatile

memory.




                                            8
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 9 of 18 PageID #: 45




       25.    Cypress documentation describes one or more of the Cypress ’177 Products as

including an ARM Cortex processing core which is capable of both high and low frequency

operations.




                                           9
 Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 10 of 18 PageID #: 46




       26.    Cypress documentation describes one or more of the Cypress ’177 Products as

including having an SRAM memory and the ARM processing core can boot independently

without first retrieving a program stored in non-volatile memory.




       27.    Cypress documentation describes one or more of the Cypress ’177 Products as

including several general-purpose clock sources for low frequency and high frequency operation.




                                              10
 Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 11 of 18 PageID #: 47



       28.    Cypress documentation describes one or more of the Cypress ’177 Products as

including multiple programmable logic devices based on universal digital blocks that can be

configured to run independent processes in parallel with the ARM processing core.




                                             11
 Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 12 of 18 PageID #: 48



       29.    Cypress documentation describes one or more of the Cypress ’177 Products as

including a delta sigma ADC that may be programmed to multiple bit depths.




       30.    Cypress documentation describes one or more of the Cypress ’177 Products as

including programmable logic for signal processing applications.




       31.    Cypress documentation describes one or more of the Cypress ’177 Products as

including a flexible and configurable routing architecture for internal signal distribution and

routing.




                                             12
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 13 of 18 PageID #: 49



       32.     Cypress’s other accused PSoC products infringe in a similar way.

                                          COUNT II
                         Inducement of Infringement of the ’177 Patent

       33.      Sentient incorporates by reference the allegations set forth in the preceding

paragraphs.

       34.     Upon information and belief, Cypress also has indirectly infringed and is

currently indirectly infringing the ’177 Patent under 35 U.S.C. § 271(b) by inducing others,

including its customers, to make, use, import, provide, supply, distribute, sell and offer to sell

products and systems that it is aware infringe one or more claims of the ’177 Patent in the United

States generally, and in Texas and within this judicial district in particular.

       35.     On information and belief, Cypress has intentionally induced infringement, or at

least has been willfully blind to infringement of the ’177 Patent, by its customers since at least

the service date of this complaint.

       36.     Cypress has proceeded in this manner despite its actual knowledge of the ‘177

Patent and that the specific actions it actively induced on the part of its customers and other third

parties constitute infringement of the ‘177 Patent, at least as of the date of filing of Sentient’s

original Complaint. At the very least, because Cypress has been and remains on notice of the

‘177 Patent and the accused infringement, it has been and remains willfully blind regarding the

infringement it has induced and continues to induce.

       37.     By way of example, Cypress provides use instructions and product literature to its

customers that induce infringement of the ’177 Patent.

       38. On information and belief, Cypress intended to induce patent infringement by third-

party customers and users of the Cypress ’177 Products and had knowledge that the inducing acts



                                                 13
 Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 14 of 18 PageID #: 50



would cause infringement or was willfully blind to the possibility that its inducing acts would

cause infringement, for example in its Development Kit. Cypress was aware that the normal and

customary use of the accused products would infringe the ‘177 Patent. Cypress performed the

acts that constitute induced infringement, and would induce actual infringement, with knowledge

of the ’177 Patent and with the knowledge that the induced acts would constitute infringement.

For example, Cypress provides the Cypress ’177 Products which have the capability of operating

in a manner that infringe one or more of the claims of the ’177 Patent, including at least claim 1,

and Cypress further provides documentation and training materials that cause customers and end

users of the Cypress ’177 Products to utilize the products in a manner that directly infringe one

or more claims of the ’177 Patent. By providing instructions and training to customers and end-

users on how to use the Cypress ’177 Products in a manner that directly infringes one or more

claims of the ’177 Patent, including at least claim 1, Cypress specifically intended to induce

infringement of the ’177 Patent. On information and belief, Cypress engaged in such inducement

to promote the sales of the Cypress ’177 Products, e.g., through Cypress’s for example in its

Development Kit and related materials, user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ’177

Patent.     Accordingly, Cypress has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe the ’177

Patent, knowing that such use constitutes infringement of the ’177 Patent.

          39.   The ’177 Patent is well-known within the industry as demonstrated by multiple

citations to the ’177 Patent in published patents and patent applications assigned to technology

companies and academic institutions as well as previous infringement litigations in Eastern

District of Texas against other well-known semiconductor companies. Cypress is utilizing the

                                               14
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 15 of 18 PageID #: 51



technology claimed in the ’177 Patent without paying a reasonable royalty. Cypress is infringing

the ’177 Patent in a manner best described as willful, wanton, malicious, in bad faith, deliberate,

consciously wrongful, or flagrant.

       40.      To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ’177 Patent.

       41.      As a result of Cypress’s infringement of the ’177 Patent, Sentient has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Cypress’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Cypress together with interest and costs as fixed by the Court.


                                          COUNT III
                          Contributory Infringement of the ’177 Patent

       42.      Sentient incorporates by reference the allegations set forth in the preceding

paragraphs.

       43.      Upon information and belief, Cypress also has indirectly infringed and is

currently indirectly infringing the ’177 Patent under 35 U.S.C. §271(c) by contributing to the

infringement of others, including its customers, by making, using, importing, providing,

supplying, distributing, selling, and offering to sell at least the ‘177 Cypress products and

systems that infringe one or more claims of the ’177 Patent in the United States generally, and in

Delaware and in this judicial district in particular.

       44.      Cypress has proceeded in this manner despite its actual knowledge of the ‘177

Patent and that the specific actions it takes and has taken contributes to the infringement of

others, including its customers and other third parties, constitute infringement of the ‘177 Patent,

at least as of the date of filing of Sentient’s original Complaint. At the very least, because


                                                 15
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 16 of 18 PageID #: 52



Cypress has been and remains on notice of the ‘177 Patent and the accused infringement, it has

been and remains willfully blind regarding the infringement it has contributed to and continues to

contribute to.

       45.       On information and belief, end users have used, and continue to use, the ‘177

Cypress products in an infringing manner. More specifically, Cypress sells and offers to sell

infringing products to its customers that are not staple articles of commerce and that have no

substantial uses outside of those that infringe the ’177 Patent.

       46.       The acts of infringement by Cypress have caused and will continue to cause

damage to Sentient in its capacity as assignee of the ’177 Patent, and Sentient is entitled to

recover damages from Cypress in an amount no less than a reasonable royalty pursuant to 35

U.S.C. §284. The full measure of damages sustained as a result of Cypress's wrongful acts will

be proven at trial.

       47.       The infringement of Sentient’s exclusive rights under the ’177 Patent by Cypress

has damaged Sentient, and unless enjoined will continue to damage Sentient, causing irreparable

harm, for which there is no adequate remedy at law.

       48.       Upon information and belief, Cypress has infringed and continues to infringe the

’177 Patent despite having knowledge of the ’177 Patent and its applicability to Cypress’s PSoC

products.

       49.       Upon information and belief, Cypress’s infringement of the ’177 Patent has been,

and continues to be, willful.

       50.       At least as early as the service date of this complaint, Cypress had knowledge of

the ’177 Patent, which is entitled to a statutory presumption of validity under 35 U.S.C. §282.

Sentient intends to seek discovery on the issue of willfulness and reserves the right to seek a

                                                16
  Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 17 of 18 PageID #: 53



willfulness finding and treble damages under 35 U.S.C. § 284, as well as its attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                             JURY DEMAND

       51.      Pursuant to Fed. R. Civ. P. 38, Plaintiff Sentient demands a trial by jury of any

and all issues properly triable to a jury.

                                      PRAYER FOR RELIEF

    Wherefore, Sentient prays for judgment and requests that the Court find in its favor and

against Cypress, and that the Court grant Sentient the following relief:

        a. Judgment that one or more claims of the ’177 Patent have been or are infringed, either

literally or under the doctrine of equivalents, by Cypress and by others whose infringement has

been induced by Cypress and to whose infringement Cypress has contributed;

        b. Judgment that the ’177 Patent is not invalid and is not unenforceable;

        c. Preliminary and permanent injunctive relief enjoining Cypress and its officers,

directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and

all others acting in concert therewith from infringing, inducing infringement or, or contributing

to infringement of the ’177 Patent;

        d. Judgment that Cypress account for and pay to Sentient all damages and costs incurred

by Sentient as a result of Cypress’s infringing activities under 35 U.S.C. 284, such that Sentient

is adequately compensated for Cypress’s infringement of the ’177 Patent, but in no event less

than a reasonable royalty for the use made by Cypress of the inventions claimed in the ’177

Patent, including supplemental damages for any continuing post-verdict infringement up until

entry of final judgment, with an accounting, as needed, and enhanced damages as provided by 35

U.S.C. 284;

                                                 17
    Case 1:19-cv-01868-MN Document 6 Filed 10/31/19 Page 18 of 18 PageID #: 54




         e. Pre-judgment and post-judgment interest on the damages caused by Cypress’s

  infringing activities and other conduct complained of herein or otherwise;

         f. An award of treble damages for Cypress’s willful infringement of the ’177 Patent.

         g. A declaration that this is an exceptional case and an award of SS’s reasonable

  attorneys’ fees and costs in accordance with 35 U.S.C. 285 or as otherwise permitted by law;

         h. All costs of suit; and,

         i. Such other and further relief as the Court may deem just and proper under the

  circumstances.

                                               Respectfully submitted,

                                               ECKERT SEAMANS CHERIN & MELLOTT LLC

                                               /s/ Francis G.X. Pileggi
                                               Francis G.X. Pileggi (Bar No. 2624)
OF COUNSEL:                                    222 Delaware Avenue, 7th Floor
Michael Shanahan                               Wilmington, DE 19801
Scott H. Kaliko                                Telephone: 302-655-3667
Kaliko & Associates, LLC                       Facsimile: 302-574-7401
633 Wyckoff Avenue                             fpileggi@eckertseamans.com
Wyckoff, NJ 07481
Telephone: 201-739-5555
Facsimile: 201-603-1142
skaliko@kalikolaw.com

Robert W. Morris
Eckert Seamans Cherin & Mellott LLC
10 Bank Street, Suite 700
White Plains, NY 10606
Telephone: 914-286-6440
Facsimile: 914-949-5424
rwmorris@eckertseamans.com
                                                     Attorneys for Plaintiff
                                                     Sentient Sensors, LLC

Dated: October 31, 2019


                                                18
